UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6012



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FELICIA INEZ HAMLETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-362-1)


Submitted:   April 28, 2005                   Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felicia Inez Hamlett, Appellant Pro Se. Sonya LaGene Sacks, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Felicia Hamlett, a federal inmate, appeals the district

court’s   denial   of     Hamlett’s    request      for    free    copies    of    an

investigation report and lab report transcripts.                     We affirm the

district court’s denial of the request.

           Copies of transcripts may be provided to an indigent

litigant at government expense upon a showing by the litigant of a

particularized     need     for     the     documents.            See    Jones     v.

Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir.

1972), cert. denied, 410 U.S. 944 (1973).                  An indigent is not

entitled to free copies “merely to comb the record in the hope of

discovering some flaw.”      United States v. Glass, 317 F.2d 200, 202

(4th Cir. 1963).

           Hamlett’s      request     for     copies      of   the      report    and

transcripts does not establish the requisite need under Jones. The

Rules Governing Section 2255 Proceedings require only that the

facts in support of a claim for relief be set forth in summary

form.   Rule 2(b). Discovery may thereafter be available in the 28

U.S.C. § 2255 (2000) proceeding.          Rule 6.    As Hamlett has failed to

establish why she cannot, without copies of the transcripts, set

forth in summary form the facts in support of her claim, we affirm

the district courts’ denial of her request.               We dispense with oral

argument because the facts and legal contentions are adequately




                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -